Title: From Thomas Jefferson to Littleton W. Tazewell, 13 March 1807
From: Jefferson, Thomas
To: Tazewell, Littleton W.


                        
                            Dear Sir
                            
                            Washington Mar. 13. 07.
                        
                        Your letter of the 7th finds me still here, detained by the illness of mr T. M. Randolph. the warning for
                            such a sum as 1000. D. is rather short for me. my funds here are always more than exhausted at the end of a session of
                            Congress. but my crop of tobo. is arrived or arriving at Richmond. I had before desired mr Jefferson to turn it into
                            money as soon as arrived. I expect daily to hear from him on that subject, and as soon as I can know it’s exact state so
                            as to give a precise direction, I will desire him to raise out of it & pay to you 1000. D. by the 15th. of April if
                            possible, or as soon after as possible. when at Monticello you shall hear from me again on the subject. Accept my friendly
                            salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    